DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 17 is objected to because of the following informalities: 
1.1	The limitation “wherein the step for forming the magnetoresistive effect elements includes;” (line 4) ends with a semicolon (;). However, it should be appropriate to end of said limitation with a colon (:).
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5 and 9-16 are/is rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA (Pub. No.: US 2019/0301894 hereinafter mentioned as “Uchida”) in view of MATHER et al. (Pub. No.: US 2016/0163962 hereinafter mentioned as “Mather”).

As per claim 1, Uchida discloses:
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising: 
a magnetic field conversion unit (Fig. 7-8, see the magnetic field conversion unit 50. Also see [0080]) that receives an input magnetic field input along a first direction and outputs an output magnetic field along a second direction orthogonal to the first direction (see [0080]-[0081]); 
a magnetic field detection unit provided at a position at which the output magnetic field can be applied (Fig. 7-8, see the magnetic field detection unit 60. Also see [0083]); and 
a magnetic shield (Fig. 7, see any of the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]) that shields external magnetic fields along the second direction (see [0086] and [0088]); 
wherein the magnetic field conversion unit has a shape in which the length in a third direction orthogonal to both the first direction and the second direction is longer than the length in the second direction, when viewed along the first direction (Fig. 7, see the longest dimension of the magnetic field conversion unit 50. Also see [0080]); 
the magnetic shield (Fig. 7, see any of the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]) is provided at a position overlapping the magnetic field conversion unit and the magnetic field detection unit (Fig. 7, see the magnetic field detection unit 60. Also see [0083]), when viewed along the first direction (Fig. 7, see the magnetic field conversion unit 50. Also see [0080]); 
the magnetic field detection unit (Fig. 7-8, see the magnetic field detection unit 60. Also see [0083]) comprises a bridge circuit in which a first bridge circuit, which includes a first magnetic field detection unit and a second magnetic field detection unit (Fig. 10, see the half-bridge formed by the first resistor section 61 and second resistor section 62. Also see [0095]), and a second bridge circuit, which includes a third magnetic field detection unit and a fourth magnetic field detection unit (Fig. 10, see the other-half-bridge formed by the first resistor section 63 and second resistor section 64. Also see [0095]), are connected in parallel (Fig. 10, see the half-bridge and the other-half-bridge formed by the resistor sections 61-64 connected in parallel. Also see [0095]); 
the first through fourth magnetic field detection units (Fig. 8, see the resistor-sections 61-64. Also see [0095]) each include a first magnetoresistive unit and a second magnetoresistive unit (Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]); and 
the first magnetoresistive unit and the second magnetoresistive unit (Fig. 7-8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) included in each of the first through fourth magnetic field detection units (Fig. 8, see the resistor-sections 61-64. Also see [0095]) have magnetoresistive effect elements (Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) that include magnetization fixed layers (Fig. 9, see the magnetization pinned layer 222. Also see [0096], [0083] and [0110]), the magnetization directions of which differ from each other (Fig. 9, see the magnetization pinned layer 222 for each of the MR/GMR/TMR elements 220, which have magnetization directions that differ/distinct from each other. Also see [0109] and [0112]).
Uchida discloses the bridge circuit as described above but does not explicitly disclose its configuration is as a Wheatstone bridge circuit.
However, Mather further discloses:
the magnetic field detection unit comprises a Wheatstone bridge circuit (Fig. 3, see the Wheatstone bridge circuit 300. Also see [0044]) in which a first bridge circuit, which includes a first magnetic field detection unit and a second magnetic field detection unit, and a second bridge circuit, which includes a third magnetic field detection unit and a fourth magnetic field detection unit (Fig. 3, see the unshielded MTJ sensors 301, 311, 321, 331. Also see [0044]), are connected in parallel (Wheatstone configurations are series-parallel arrangements of resistances, see https://www.electronics-tutorials.ws/blog/wheatstone-bridge.html). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “Wheatstone bridge circuit” disclosed by Mather into Uchida, with the motivation and expected benefit related to improving the system and measurements by increasing sensitivity and to eliminate temperature dependent resistance changes (Mather, Paragraph [0004]), and also by improving the signal to noise ratio without any additional complication (Mather, Paragraph [0005]).
Furthermore, Uchida states that “many modifications and variations of the present invention are possible in the light of the above teachings” (Uchida, Paragraph [0188] and [0186]).

As per claim 2,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida in view of Mather, with the obvious motivation set forth in claim-1, further discloses:
wherein the first magnetoresistive unit and the second magnetoresistive unit included in each of the first through fourth magnetic field detection units (Uchida, Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) are connected in parallel (Mather, Fig. 3, see the Wheatstone bridge circuit 300. Also see [0044]. Wheatstone configurations are series-parallel arrangements of resistances, see https://www.electronics-tutorials.ws/blog/wheatstone-bridge.html). 

As per claim 3,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida in view of Mather, with the obvious motivation set forth in claim-1, further discloses:
wherein the first magnetoresistive unit and the second magnetoresistive unit included in each of the first through fourth magnetic field detection units (Uchida, Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) are connected in series (Mather, Fig. 3, see the Wheatstone bridge circuit 300. Also see [0044]. Wheatstone configurations are series-parallel arrangements of resistances, see https://www.electronics-tutorials.ws/blog/wheatstone-bridge.html).

As per claim 4,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida in view of Mather, with the obvious motivation set forth in claim-1, further discloses:
wherein the Wheatstone bridge circuit (Mather, Fig. 3, see the Wheatstone bridge circuit 300. Also see [0044]) includes a power supply port, a ground port (Mather, Fig. 3, see the power supply terminals 341, 343 of the Wheatstone bridge circuit 300. Also see [0044]), a first output port and a second output port (Mather, Fig. 3, see the output signal terminals 342, 344 of the Wheatstone bridge circuit 300. Also see [0044]); 
the first magnetic field detection unit is provided between the power supply port and the first output port (Uchida, Fig. 10, see the half-bridge including the resistor section 61 provided between the power supply port V and the output port E1. Also see [0095]); 
the second magnetic field detection unit is provided between the first output port and the ground port (Uchida, Fig. 10, see the half-bridge including resistor section 62 provided between the output port E1 and the ground port G. Also see [0095]); 
the third magnetic field detection unit is provided between the power supply port and the second output port (Uchida, Fig. 10, see the other-half-bridge including the resistor section 63 provided between the power supply port V and the output port E2. Also see [0095]); 
the fourth magnetic field detection unit is provided between the second output port and the ground port (Uchida, Fig. 10, see the other-half-bridge including the resistor section 64 provided between the output port E2 and the ground port G. Also see [0095]); and 
the first magnetoresistive unit and the second magnetoresistive unit (Uchida, Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) included in two magnetic field detection units of the first magnetic detection unit, the second magnetic field detection unit, the third magnetic field detection unit and the fourth magnetic field detection unit (Uchida, Fig. 8, see the resistor-sections 61-64. Also see [0095]) are connected in parallel (Wheatstone configurations are series-parallel arrangements of resistances, see https://www.electronics-tutorials.ws/blog/wheatstone-bridge.html), and the first magnetoresistive unit and the second magnetoresistive unit included in the other two magnetic field detection units (Uchida, Fig. 8, see the resistor-sections 61-64. Also see [0095]) are connected in series (Wheatstone configurations are series-parallel arrangements of resistances). 

As per claim 5,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the first magnetoresistive unit and the second magnetoresistive unit included in each of the first through fourth magnetic field detection units each include a plurality of the magnetoresistive effect elements (Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]); and
the number of magnetoresistive effect elements included in the first magnetoresistive unit and the number of magnetoresistive effect elements included in the second magnetoresistive unit are the same (Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]). 

As per claim 9, the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the magnetic shield has a shape in which the maximum length in the third direction is longer than the maximum length in the second direction, when viewed along the first direction (Fig. 7, see any of the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]).

As per claim 10,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein a plurality of the magnetic conversion units is in parallel along the second direction (Fig. 7-8, see the plurality of yokes 51. Also see [0082]).

As per claim 11,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the magnetic shield includes a first magnetic shield and a second magnetic shield (Fig. 7, see the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]); and 
the magnetic field conversion unit (Fig. 7-8, see the magnetic field conversion unit 50. Also see [0080]) and the magnetic field detection unit (Fig. 7-8, see the magnetic field detection unit 60. Also see [0083]) are provided between the first magnetic shield and the second magnetic shield in the first direction (Fig. 7, see the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]). 

As per claim 12,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the magnetic shield (Fig. 7, see any of the shields 71 and 72 are rectangular and long in the X direction. Also see [0086]) is positioned to one side or the other side of the magnetic field conversion unit and the magnetic field detection unit along the first direction (Fig. 7-8, see the magnetic field conversion unit 50. Also see [0080]). 

As per claim 13,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the first magnetoresistive unit and the second magnetoresistive unit (Fig. 7-8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) included in each of the first through fourth magnetic field detection units (Fig. 8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]) are provided at a position of linear symmetry centered on the axis along the longitudinal direction of the magnetic field conversion unit (Fig. 7-8, see the linear symmetrical position with respect to imaginary axes of the magnetic field conversion unit 50. Also see [0080]), 
wherein the axis passes through the center of the magnetic field conversion unit in the lateral direction when viewed along the first direction (Fig. 7-8, see the linear symmetrical position with respect to imaginary axes of the magnetic field conversion unit 50. Also see [0080]).

As per claim 14,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
wherein the magnetoresistive effect elements are TMR elements or GMR elements (Fig. 7-8, see the MR/GMR/TMR elements 220 for each of the resistor-sections 61-64. Also see [0096], [0083] and [0110]). 

As per claim 15,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses a position detection apparatus (see [0077]) comprising:
the magnetic sensor according to Claim 1 (Fig. 7-8, see the magnetic sensor 30. Also see [0077]-[0079]);
a magnetic field generation unit that generates the input magnetic field (Fig. 7-8, see any of the magnets 31A-B and/or 32A-B. Also see [0056], [0077]-[0079]); and
a substrate on which the magnetic sensor is provided (Fig. 2, see the substrate 7. Also see [0077]-[0079]);
wherein the magnetic field generation unit is supported on the substrate to be movable along at least one direction of the first direction and the third direction relative to the substrate (Fig. 2, see the member 14 that contains the magnets moves with respect to substrate 7. Also see [0055] [0070], and [0077]-[0079]).

As per claim 16,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida further discloses:
An electronic device (Fig. 1, see the camera module 100. Also see [0049], [0077]-[0079]) comprising the position detection apparatus according to Claim 15 (see [0077]).

4.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA in view of Mather, and further in view of Holm et al. (Pub. No.: US 2017/0212175 hereinafter mentioned as “Holm”).

As per claim 8,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above but does not explicitly disclose that
the magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the first magnetoresistive unit and the magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the second magnetoresistive unit are antiparallel to each other and are a direction along the second direction.
However, Holm further discloses:
wherein the magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the first magnetoresistive unit and the magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the second magnetoresistive unit are antiparallel to each other and are a direction along the second direction (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the first magnetoresistive unit and the magnetization direction of the magnetization fixed layer of the magnetoresistive effect elements included in the second magnetoresistive unit are antiparallel to each other and are a direction along the second direction” disclosed by Holm into Uchida in view of Mather, with the motivation and expected benefit related to improving the system and measurements by enabling multiple orientations of reference magnetization of the pinned/fixed layer (Holm, Paragraph [0037]), and further enabling  an ultra-low power, multiple sense axis magnetic field sensor without detrimental perming effects for improved sensitivity, reliability, and cost savings (Holm, Paragraph [0013]).

5.	Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA in view of Mather, and further in view of Araki et al. (Patent No.: US 6,221,518 hereinafter mentioned as “Araki”).

As per claim 17,  the combination of Uchida and Mather discloses the magnetic sensor of claim 1 as described above.
Uchida discloses the formed magnetic sensor according to claim 1 and the formed magnetoresistive effect elements and magnetization fixed layers but does not explicitly discloses:
A method of manufacturing comprising: using a laser beam and a magnetic field.
However, Araki further discloses:
A method of manufacturing the magnetic sensor (see column 7, lines 10-67) comprising:
a step for forming the magnetoresistive effect element (see column 13, lines 23-34);
wherein the step for forming the magnetoresistive effect element (see column 7, lines 10-67) includes;
a step for initial magnetoresistive effect element that include initial magnetization fixed layers (see column 12, lines 48-67. Pinned layers and fixed layers are the same); and
a step for forming the magnetization fixed layer by fixing magnetization direction of the initial magnetization fixed layer using a laser beam and a magnetic field (see column 12, lines 48-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “method of manufacturing comprising: using a laser beam and a magnetic field” disclosed by Araki into Uchida in view of Mather, with the motivation and expected benefit related to improving the system and measurements by providing a magnetoresistance effect film wherein a laminate film forming a spin valve film can be reduced in thickness to achieve a more compact product and wherein the energy loss is small and the productivity is high (Araki, column 2, lines 24-29). 

Allowable Subject Matter
6. 	Claim(s) 6 and 7 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner's statement of reasons for the objection: 

8. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first magnetoresistive unit and the second magnetoresistive unit included in each of the first through fourth magnetic field detection units each include a plurality of the magnetoresistive effect elements; and
the number of magnetoresistive effect elements included in the first magnetoresistive unit is larger than the number of magnetoresistive effect elements included in the second magnetoresistive unit. 

9.	Claim(s) 7 depends and also further limits claim 6, therefore, it would also be allowable.

10.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858